Order                                   Michigan Supreme Court
                                              Lansing, Michigan

  December 20, 2017                            Stephen J. Markman,
                                                          Chief Justice

  154117-19                                          Brian K. Zahra
                                             Bridget M. McCormack
                                                   David F. Viviano
                                               Richard H. Bernstein
  AFT MICHIGAN, HENRY FORD                          Kurtis T. Wilder
  COMMUNITY COLLEGE ADJUNCT                   Elizabeth T. Clement,
  FACULTY ORGANIZATION, AFL CIO, AFT,                          Justices
  ALPENA MONTMORENCY ALCONA ISD
  PARAPROFESSIONALS, ALPENA
  MONTMORENCY ALCONA ISD TEACHERS,
  ARENAC EASTERN FEDERATION, BAY
  ARENAC SKILLS CENTER FEDERATION,
  BROWN CITY EMPLOYEES ORGANIZATION,
  BROWN CITY FEDERATION OF TEACHERS,
  CHEBOYGAN OTSEGO PRESQUE ISLE
  SUPPORT PERSONNEL, CHEBOYGAN
  OTSEGO PRESQUE ISLE INTERMEDIATE
  PARAPROFESSIONALS, CHESANING UNION
  AUXILIARY SERVICE EMPLOYEES, CLARE
  GLADWIN ISD FEDERATION, CRAWFORD
  AUSABLE BUS DRIVERS FEDERATION,
  CRAWFORD AUSABLE CUSTODIANS
  SECRETARIAL FEDERATION, CRAWFORD
  AUSABLE FEDERATION OF TEACHERS,
  CRAWFORD AUSABLE SUPPORT STAFF
  FEDERATION, CRESTWOOD FEDERATION
  OF TEACHERS, CTR FEDERATION,
  DEARBORN FEDERATION OF SCHOOL
  EMPLOYEES, DEARBORN FEDERATION OF
  TEACHERS, DETROIT ASSOCIATION OF
  EDUCATIONAL OFFICE EMPLOYEES,
  DETROIT FEDERATION OF
  PARAPROFESSIONALS, DETROIT
  FEDERATION OF TEACHERS, EAST
  DETROIT FEDERATION OF TEACHERS,
  ECORSE FEDERATION OF TEACHERS,
  FAIRVIEW FEDERATION OF TEACHERS,
  FEDERATION OF TEACHERS,
  GLEN LAKE FEDERATION OF TEACHERS,
  HALE FEDERATION OF TEACHERS,
  HAMTRAMCK FEDERATION OF TEACHERS,
  HEMLOCK FEDERATION OF TEACHERS,
  HENRY FORD COMMUNITY COLLEGE
  ADJUNCT FACULTY ORGANIZATION,
  HENRY FORD COMMUNITY COLLEGE
  FEDERATION OF TEACHERS, HIGHLAND
  PARK FEDERATION OF
  PARAPROFESSIONALS, HIGHLAND PARK
  FEDERATION OF TEACHERS, HURON
  VALLEY CONTINUING EDUCATION,
  IMLAY CITY FEDERATION OF TEACHERS,
  INKSTER FEDERATION OF TEACHERS,
  IOSCO ISD FEDERATION OF TEACHERS,
                                     2

IOSCO ISD INTERMEDIATE
FEDERATION OF AUXILIARY EMPLOYEES,
KINGSLEY FEDERATION OF TEACHERS,
KIRTLAND COMMUNITY COLLEGE
FEDERATION OF TEACHERS, LAMPHERE
FEDERATION OF PARAPROFESSIONALS,
LAMPHERE FEDERATION OF TEACHERS,
LANSING COMMUNITY COLLEGE
ADMINISTRATIVE ASSOCIATION, LES
CHENEAUX FEDERATION OF SUPPORT
STAFF, LES CHENEAUX FEDERATION OF
TEACHERS, LAKE CITY SUPPORT STAFF
FEDERATION, LAKE CITY TEACHERS AND
PARAPROFESSIONALS FEDERATION, LAKE
SHORE FEDERATION OF EDUCATIONAL
SECRETARIES, LAKE SHORE FEDERATION
OF TEACHERS, LAKE SHORE FEDERATION
SUPPORT STAFF, MACOMB INTERMEDIATE
FEDERATION OF PARAPROFESSIONALS,
MACOMB INTERMEDIATE FEDERATION OF
TEACHERS, MELVINDALE NAP
FEDERATION OF TEACHERS, MELVINDALE
NAP PARAPROFESSIONALS, MIDLAND
FEDERATION OF PARAPROFESSIONALS,
MIDLAND ISD FEDERATION OF
PARAPROFESSIONALS, MIDLAND ISD
FEDERATION OF TEACHERS, NORTHVILLE
FEDERATION OF PARAPROFESSIONALS,
ONAWAY FEDERATION OF SCHOOL
RELATED PERSONNEL, ONAWAY
FEDERATION OF TEACHERS, PLYMOUTH
CANTON COMMUNITY SCHOOL
SECRETARIAL UNIT, PLYMOUTH CANTON
FEDERATION OF PLANT ENGINEERS,
ROMULUS FEDERATION OF
PARAPROFESSIONALS, ROSEVILLE
FEDERATION OF TEACHERS, RUDYARD
FEDERATION OF AIDES, RUDYARD
FEDERATION OF TEACHERS, SAGINAW
ISD FEDERATION OF TEACHERS, TAWAS
AREA FEDERATION OF TEACHERS,
TAYLOR FEDERATION OF TEACHERS,
UTICA FEDERATION OF TEACHERS, VAN
DYKE EDUCATIONAL ASSISTANTS
FEDERATION, VAN DYKE PROFESSIONAL
PERSONNEL, WARREN WOODS
FEDERATION OF PARAPROFESSIONALS,
WASHTENAW INTERMEDIATE SCHOOL
EMPLOYEES FEDERATION, WATERFORD
ASSOCIATION OF SUPPORT PERSONNEL,
WAYNE COUNTY COMMUNITY COLLEGE
FEDERATION OF TEACHERS, WAYNE
COUNTY COMMUNITY COLLEGE
                                                                          3

PROFESSIONAL AND ADMIN
ASSOCIATION, WAYNE COUNTY RESA
SALARIED STAFF, WEXFORD
MISSAUKEE ISD FEDERATION OF
TEACHERS, WHITEFISH TOWNSHIP
FEDERATION OF TEACHERS, CHEBOYGAN
OTSEGO PRESQUE ISLE ISD TEACHERS,
and HEMLOCK AUXILIARY SERVICE
EMPLOYEES,
          Plaintiffs-Appellees,
v                                            SC: 154117
                                             COA: 303702
                                             Ct of Claims: 10-000091-MM
STATE OF MICHIGAN,
           Defendant-Appellant.
_________________________________________/
TIMOTHY L. JOHNSON, JANET HESLET,
RICKY A. MACK, and DENISE ZIEJA,
          Plaintiffs-Appellees,
v                                            SC: 154118
                                             COA: 303704
                                             Ct of Claims: 10-000047-MM
PUBLIC SCHOOL EMPLOYEES RETIREMENT
SYSTEM, PUBLIC SCHOOL EMPLOYEES
RETIREMENT SYSTEM BOARD, TRUST FOR
PUBLIC EMPLOYEE RETIREMENT HEALTH
CARE, and DEPARTMENT OF TECHNOLOGY,
MANAGEMENT, AND BUDGET,
           Defendants-Appellants,
and
DIRECTOR OF DEPARTMENT OF
TECHNOLOGY, MANAGEMENT, AND
BUDGET, DIRECTOR OF RETIREMENT
SERVICES OFFICE, and STATE
TREASURER,
           Defendants.
_________________________________________/
DEBORAH McMILLAN, THOMAS BRENNER,
THERESA DUDLEY, KATHERINE DANIELS,
and COREY CRAMB,
                                                                                                                4

               Plaintiffs-Appellees,
v                                                                   SC: 154119
                                                                    COA: 303706
                                                                    Ct of Claims: 10-000045-MM
PUBLIC SCHOOL EMPLOYEES RETIREMENT
SYSTEM, PUBLIC SCHOOL EMPLOYEES
RETIREMENT SYSTEM BOARD, TRUST FOR
PUBLIC EMPLOYEE RETIREMENT HEALTH
CARE, and DEPARTMENT OF TECHNOLOGY,
MANAGEMENT, AND BUDGET,
           Defendants-Appellants,
and
DIRECTOR OF DEPARTMENT OF
TECHNOLOGY, MANAGEMENT, AND
BUDGET, DIRECTOR OF RETIREMENT
SERVICES OFFICE, and STATE
TREASURER,
           Defendants.
_________________________________________/

        On order of the Court, leave to appeal having been granted, and the briefs and oral
arguments of the parties having been considered by the Court, we AFFIRM the result
reached by the June 7, 2016 judgment of the Court of Appeals for the reasons stated in
Parts I and II of that opinion. Specifically, we affirm the holding that 2012 Public Act
300 is not retroactive and therefore has no application to funds collected from the
plaintiffs before its enactment. Further, we affirm the holding that 2010 Public Act 75
violated the respective Contract Clauses of both the federal and state constitutions, US
Const, art 1, § 10; Mich Const 1963, art 1, § 10, because it substantially impaired the
plaintiffs’ employment contracts by involuntarily reducing the plaintiffs’ wages by 3%,
and the state failed to demonstrate that this measure was reasonable and necessary to
further a legitimate public purpose. See generally Energy Reserves Group, Inc v Kansas
Power & Light Co, 459 US 400, 411-412; 103 S Ct 697; 74 L Ed 2d 569 (1983).
Because these holdings fully resolve this case, it is unnecessary to address the other
constitutional issues presented, and we therefore VACATE Parts III and IV of the Court
of Appeals opinion. Because 2010 Public Act 75 is unconstitutional, the funds collected
pursuant to that act before the effective date of 2012 Public Act 300 must be refunded to
the plaintiffs in accordance with the Court of Appeals judgment.

      CLEMENT, J., did not participate.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 20, 2017
       t1219
                                                                              Clerk